DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was considered by the examiner.

Drawings
The drawings were received on 06/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 4, 6, and 14 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To advance prosecution, approximately is being defined as having a tolerance of +and/or- 20 degrees.
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Transeau (US 2879094).


    PNG
    media_image1.png
    563
    573
    media_image1.png
    Greyscale


Re Clm 1: Transeau discloses a connector seal pack assembly (see Figs. 1-10 and the Fig. above), comprising: at least one O-ring (18); and a spacer (20) locatable 
Re Clm 2: Transeau discloses wherein said angled surface spans to and terminates at a radially-outboard surface (1054) of said spacer. 
Re Clm 3: Transeau discloses wherein, in sectional profile, said radially-outboard surface extends between a first axial end edge (at 1056) and a second axial end edge (at 1058) and has a generally parallel relationship with the axial centerline between said first and second axial end edges (see above).  
Re Clm 4: Transeau discloses wherein said angled surface depends from said first axially-outboard surface (see above), and wherein said spacer has a second angled surface (1052) depending from said second axially-outboard surface (see above) at a second acute angle with respect to the axial centerline of said spacer (see above), said second acute angle being a non-zero angle with respect to the axial centerline (see above) and being a non-right angle with respect to the axial centerline (see above).
Re Clm 5: Transeau discloses wherein said acute angle from which said angled surface depends from said first axially-outboard surface and said second acute angle 
Re Clm 6: Transeau discloses wherein said acute angle has a value that ranges approximately between forty-five degrees and sixty degrees with respect to the axial centerline of said spacer (approximately being defined within +and/or- 20 degrees so the range can extend from 25 degrees to 80 degrees and Transeau illustrates such above).  
Re Clm 7: Transeau discloses wherein, in sectional profile, said spacer has a total of six distinct surfaces (1044, 1046, 1050, 1054, 1052, and 1048) that include said radially-inboard surface, said first axially-outboard surface, said second axially-outboard surface, and said angled surface.  
Re Clm 8: Transeau discloses wherein the total of six distinct surfaces (1044, 1046, 1050, 1054, 1052, and 1048) further includes a radially-outboard surface (1054) and a second angled surface (1052).  
Re Clm 9: Transeau discloses wherein, in sectional profile, said spacer has a total of four distinct end edges (the transverse outer most edges) of rounded extent (the edges extend around the central axis), each of the four distinct end edges of rounded extent situated between a pair of adjacent distinct surfaces of said spacer (see above).
Re Clm 10: Transeau discloses wherein, in sectional profile, said spacer has a trapezoidal working portion (see above at 1042) at an outer region of said spacer (see above), said trapezoidal working portion being defined in part by said angled surface (see above).  

Re Clm 12: Transeau discloses a connector seal pack spacer, comprising: a radially-inboard surface (1044); a first axially-outboard surface (1046) spanning from said radially-inboard surface; a second axially-outboard surface (1048) spanning from said radially-inboard surface; a first angled surface (1050) spanning from said first axially-outboard surface; a second angled surface (1052) spanning from said second axially-outboard surface; and a radially-outboard surface (1054) spanning between said first and second angled surfaces (see above).  
Re Clm 13: Transeau discloses wherein, in sectional profile, said first angled surface depends from said first axially-outboard surface at a first acute angle with respect to an axial centerline of the connector seal pack spacer (see above), and said second angled surface depends from said second axially-outboard surface at a second acute angle with respect to the axial centerline of the connector seal pack spacer (see above), said first and second acute angles being non-zero angles with respect to the axial centerline (see above) and being non-right angles with respect to the axial centerline (see above).  
Re Clm 14: Transeau discloses wherein, in sectional profile, said first angled surface has a value that ranges approximately between forty-five degrees and sixty degrees with respect to the axial centerline of the connector seal pack spacer (approximately being defined within +and/or- 20 degrees so the range can extend from 25 degrees to 80 degrees and Transeau illustrates such above), and said second 
Re Clm 15: Transeau discloses comprising a first end edge (at 1060) of rounded extent (the edges extend around the central axis) adjoining said first angled surface (1050) and said first axially- outboard surface (1046), a second end edge (at 1062) of rounded extent (the edges extend around the central axis) adjoining said second angled surface (1052) and said second axially-outboard surface (1048), a third end edge (at 1064) of rounded extent (the edges extend around the central axis) adjoining said first angled surface (1050) and said radially-outboard surface (1054), and a fourth end edge (at 1068) of rounded extent (the edges extend around the central axis) adjoining said second angled surface (1052) and said radially-outboard surface (1054).  
Re Clm 16: Transeau discloses a first end edge (at 1058) of rounded extent (the edges extend around the central axis) adjoining (adjoining being defined as neighboring and neighboring being defined as near) said first angled surface (1050) and said radially- outboard surface (1054), and a second end edge (at 1056) of rounded extent (the edges extend around the central axis) adjoining (adjoining being defined as neighboring and neighboring being defined as near) said second angled surface (1052) and said radially-outboard surface (1054), said first end edge being situated axially inward of said first axially-outboard surface, and said second end edge being situated axially inward of said second axially-outboard surface (see above).  

The recitation “wherein said first end edge constitutes a first contact point of the connector seal pack spacer upon installation in a fluid line connector and upon insertion of a spigot within the fluid line connector, and said second end edge constitutes a second contact point of the connector seal pack spacer upon installation in the fluid line connector and upon insertion of the spigot within the fluid line connector” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).


    PNG
    media_image2.png
    727
    885
    media_image2.png
    Greyscale


Re Clm 18: Transeau discloses a fluid line quick connector (see Figs. 1-10 and the Fig. above), comprising: a housing (C, B, and the other B) having a passage (see Fig. 2, the main passage through C, B, and the other B, when A is not installed) and a wall (1001 and 1002), said wall having an inside surface defining said passage (see Fig. 2, when A is not installed); at least one O-ring (19) located within said passage see above); and a spacer (20) located within said passage (see above) and adjacent to said at least one O-ring (see above), said spacer having a first angled surface (1050) making a first acute angle with respect to an axial centerline of said spacer (see above), a 
The recitation “upon insertion of a spigot within the fluid line quick connector and into said passage, said first end edge makes contact with said inside surface and said second end edge makes contact with said inside surface and said spacer urges said at least one o- ring toward said inside surface” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 19: Transeau discloses wherein, upon insertion of the spigot within the fluid line quick connector and into said passage at a relationship with the spigot unaligned with a central axis of said passage, said spacer urges said at least one O-ring toward said inside surface (this would occur because of the angled surfaces that are mating when the spigot is compressing the members together).  
The recitation “upon insertion of the spigot within the fluid line quick connector and into said passage at a relationship with the spigot unaligned with a central axis of said passage, said spacer urges said at least one O-ring toward said inside surface” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 20: Transeau discloses wherein said spacer has a first axially-outboard surface spanning (1046) from said first angled surface (1050), a second axially-outboard surface (1048) spanning from said second angled surface (1052), a third end edge (1060) adjoining (adjoining being defined as neighboring and neighboring being defined as near) said first angled surface and said first axially-outboard surface, and a fourth end edge (1064) adjoining (adjoining being defined as neighboring and 
The recitation “upon insertion of the spigot within the fluid line quick connector and into said passage, said third end edge or said fourth end edge makes abutment with said at least one O-ring and urges said at least one O-ring toward said inside surface” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (seal(s)/spacer(s)) which are similar to the applicant’s claimed invention; US-6536807, US-5542716, US-5154451, US-1826967, US-2699344, and US-5528972.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/25/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679